Judgment, Supreme Court, Bronx County (Norma Ruiz, J.), entered November 6, 2008, in an action for wrongful death, insofar as appealed from as limited by the briefs, awarding interest on future damages calculated on the value of those damages discounted to the date of death and going forward from that date to the date of the verdict, unanimously reversed, on the law, without costs, and the matter remanded for calculation of interest only on the non-lump-sum portion of the future damages award going forward from the date of the verdict.
*405Interest on the award of future damages, which already had been discounted by the court to the date of the verdict, should have been calculated only on the non-lump-sum portion of the future damages award from the date of the verdict (Pay v State of New York, 87 NY2d 1011 [1996]). Concur—Gonzalez, P.J., Saxe, McGuire, Acosta and Abdus-Salaam, JJ.